REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/25/22 has been entered in full. Claims 36, 37, 39, 40, and 42 are amended. Claims 43-45, 48-53 and 55-57 are canceled. Claims 36-42 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (9/2/21).
The objection to the specification at pg 2 is withdrawn in view of the amendments to the title of the specification.
All objections to, and rejections of, cancelled claims 43-45, 48-53 and 55-57 are moot.
The objections to claims 36-42 are withdrawn in view of the amendments to the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All objections to claims 36-42 set forth previously have been withdrawn as indicated above. All other claims have been canceled.
No prior art has been identified that teaches or suggests an antibody or fragment thereof comprising the heavy and light chain VR pairs of SEQ ID NO: 1 and 2, or the heavy and light can VR pairs of SEQ ID NO: 3 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 36-42 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646